                Case
AO 199A (Rev. 12/11-    1:20-cr-00173-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   40 Filed 10/08/20 Page
                                                                                                       Page11 of
                                                                                                              of 3   3   Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.     1:20-cr-00173 NONE SKO
JOSE GUTIERREZ RUBALCALVA JR.                                     )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                          United States District Courthouse
                                                                                    Place
                                                           2500 Tulare Street, Fresno CA 93721

      on          November 4, 2020 at 1:00 p.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                Case
 AO 199B (Rev. 09/08-   1:20-cr-00173-NONE-SKO
                      EDCA                                            Document
                           [Fresno]) Additional Conditions of Release (General)      40 Filed 10/08/20 Page 2 ofPage
                                                                                                                 3                       2 of   3 Pages

 RUBALCALVA GUTIERREZ Jr., Jose
 Doc. No. 1:20CR-00173-NONE-SKO-03

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization             Martha Ruvalcaba de Gutierrez

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.
                              /s/ Martha Ruvalcaba de Gutierrez;
                   SIGNED: ________________________________                           /s/ Nicholas F. Reyes, Esq.
                                     CUSTODIAN
      (7)       The defendant must:
                (a) report on a regular basis to the following agency:
                     Pretrial Services and comply with their rules and regulations;
                (b) report via telephone to the Pretrial Services Agency on the first working day following your release from custody;
                (c) reside at a location approved by the PSO, and not change your residence without prior approval of PSO; travel
                     restricted to the Eastern District of California, unless otherwise approved in advance by PSO;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e) cooperate in the collection of a DNA sample;
                (f) not associate or have any contact with any co-defendants, unless in the presence of counsel or otherwise approved
                     in advance by the PSO;
                (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                     dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                     currently under your control;
                (i) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                     costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                (j) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                     prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                     prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (k) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
                     as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
                     to pay, as determined by the PSO;
                (l) surrender your passport to defense counsel and defense counsel will make arrangement to surrender the passport
                     to the Clerk, United States District Court, and you must not apply for or obtain a passport or any other travel
                     documents during the pendency of this case; and
                (m) your passport must be surrendered to the Clerk, United States District Court by tomorrow, October 9, 2020.
AO I 99C (Rev. 09/08-
                Case  EDCA [Fresno]) A vice of Penalties
                        1:20-cr-00173-NONE-SKO              Document 40 Filed 10/08/20 Page
                                                                                       Page 3 of of
                                                                                                 3                            Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE F LLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoi g conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an orde of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you co mit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offi nse the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to ny other sentence you receive.
       It is a crime punishable by u to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or nformant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, ictim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowin ly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing o appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable b death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,00 or imprisoned for not more than l 0 years, or both;
       (2) an offense punishable b imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or mprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you ill be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment im osed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or su nder may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am th defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                           Directions to the United States Marshal

( D) The defendant is ORDE         D released after processing.




                                                 /
                                                                                                                 t
Date:    October 8, 2020
                                                                                 Judicial Officer's Signature

                                                  United States Magistrate Judge Sheila K. Oberto
                                                                                    Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE      U.S. ATTORNEY          U.S. MARSHAL
